Citation Nr: 0013400	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  96-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disorder, 
including degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to July 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In April 
1995, the RO denied service connection for a low back 
condition and also denied a nonservice-connected pension.  
The veteran perfected appeals of both issues included on the 
April 1995 rating decision.  In September 1999, the RO 
granted a nonservice-connected pension.  As this is a 
complete grant of benefit sought, the issue of entitlement to 
a nonservice-connected pension is no longer in appellate 
status.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence of record 
demonstrating a low back disorder existed before the 
veteran's acceptance and enrollment into active duty.  

2.  There is no competent evidence of an increase in low back 
disability during service or that any current back disorder, 
including degenerative joint disease of the lumbar spine, had 
its onset or underwent a permanent increase in severity 
during service or is otherwise related to service.   


CONCLUSIONS OF LAW

1.  The presumption of soundness at service entrance has been 
rebutted as to the veteran's low back.  38 U.S.C.A. § 1111 
(West 1991).  

2.  The claim for service connection for a low back disorder, 
including degenerative joint disease of the lumbar spine, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Pre-service medical records reflect that in November 1966 the 
veteran complained of a headache which began two weeks 
earlier, after he fell off a pick-up truck, and that it hurt 
when he turned his neck.  The impression was muscle strain.  
In June 1970, it was noted that he had a backache and had 
strained muscles lifting a trashcan.  In August 1970, the 
veteran complained of chronic low back pain secondary to 
lifting.   In May 1971, it was noted he had a long history of 
low back pain secondary to a fall from an automobile.  On 
examination, straight leg raising was positive and there was 
mild pain from L2 to L4.  The impression was possible lumbar 
spine pathology.  A June 1971 entry reflects a complaint of 
back pain since the veteran fell from a pick-up truck six 
years earlier.  In June 1971 it was also noted that he still 
complained of back pain and that there was a question of 
malingering.  The veteran reported that X-rays taken by a 
chiropractor several months earlier were abnormal.   

In July 1972, the veteran complained of a severe backache.  
It was reported he had fallen off a pick-up truck and had 
persistent pain since that time.  Upon reexamination several 
days later the back had fair improvement but was still 
painful with any type of labor.  In October 1972, it was 
noted he had a backache, which had recurred with the same 
symptoms as previously.  X-rays were non-diagnostic but the 
low back pain persisted.  It was noted the veteran had 
congenital spinal scoliosis.  In December 1972, recurrent 
back pain was noted.  The impression was recurrent back pain 
with an etiology noted to be from falling off a pick-up truck 
five years prior to the time of treatment.  A subsequent 
clinical record dated in December 1972 notes the veteran had 
recurrent low back pain in the lumbosacral area.  The 
impression was recurrent lumbosacral pain with difficulty 
walking.  A third treatment record dated in December 1972 
notes that the veteran was to report for boot camp the next 
day.  The physician opined the veteran could not be expected 
to go through boot camp with chronic back pain, which was in 
exacerbation.  The physician further opined he was certain 
the armed forces would not want to accept the veteran for 
induction.  It was noted the veteran's X-rays were normal but 
he was complaining of crippling back pain.  

The service medical records reveal that clinical evaluation 
of the veteran's spine was normal at the time of a pre-
induction examination in September 1972.  On the Report of 
Medical History executed on the same day, the veteran 
reported that he had or had had recurrent back pain.  The 
examiner noted that the veteran had seen a chiropractor a 
year earlier and that he had occasional trouble with heavy 
lifting.  The examination report bears an annotation dated 
December 12, 1972, indicating that physical inspection on 
that day revealed no disqualifying defects.  Associated with 
the claims file is a statement from J.L., M.D., dated 
December 8, 1972, indicating that the veteran could not 
report for induction and was not medically cleared for 
induction.  The doctor noted the veteran was being treated 
for chronic low back pain that had necessitated seven 
clinical visits since June 1972 and that his pain had been 
present since 1967-1968 when he fell from a moving pick-up 
truck.  X-rays of the lumbosacral spine from May 1971 
reportedly had revealed intact vertebral bodies and 
intervertebral joint spaces.  

The service medical records reflect that in May 1974 the 
veteran was noted to have had backaches for ten years, which 
were intermittent, poorly localized and non-radiating.  
Examination revealed no tenderness, deformity, distorted gait 
or spasm, and straight leg raising was negative to 90 
degrees.  Deep tendon reflexes were present and equal 
bilaterally.  The assessment was low back strain.  The report 
of a June 1974 psychiatric evaluation notes that the veteran 
had chronic adjustment problems that made him inappropriate 
for military service and that he should be expeditiously 
discharged.  

The report of the June 1974 service separation examination 
reveals that clinical evaluation of the spine was normal.  
The veteran reported on a Report of Medical History that he 
was in good health and that he had or had had recurrent back 
pain, noted by the examiner as mild backache after excess 
work or from insufficient rest.  The veteran was separated 
from service due to a personality disorder.  

Post-service medical evidence reflects that in November 1975 
the veteran's complaints included back pain in the 
paravertebral area without radiation.  Flexion was 
accomplished without pain, and straight leg raising was 
negative. The assessment was back strain.  The veteran was 
seen on several occasions in 1976 for unrelated medical 
problems.  In October 1977, he complained of chronic low back 
pain, which started the previous day after heavy physical 
work.  A May 1978 X-ray study of the lumbosacral spine was 
interpreted as being negative.  In May 1981, it was noted the 
veteran's back pain was better.  In September 1986, he 
complained of severe back pain, which had been present for 
three or four days, with no recent trauma.  It was noted that 
he had fallen from a pick-up truck in 1968, with back pain.  
The assessment was muscle strain of the lower back.  A 
September 1986 X-ray of the lumbar area was interpreted as 
revealing mild hypertrophic spurring at the vertebral margins 
and was otherwise a normal examination.  In June 1987, the 
veteran complained of back pain, which may have been related 
to a fall in 1968.  It was noted that he had fallen out of a 
pick-up truck in 1968 and had had intermittent pain since 
then.  The assessment was back pain secondary to old trauma.  
A June 1987 X-ray of the lumbosacral spine revealed mild 
spurring at the L2-3 and L4 levels without obvious disc 
narrowing.  Mild anterior wedging of L1 was present and 
thought probably to be due to old trauma.  There was no 
obvious facet arthritis and no other abnormalities noted.  

The report of a January 1995 VA examination shows the veteran 
reported that he injured his back in his mid-teens when he 
fell out of a pick-up truck.  He further reported that 
between 1972 and 1974, he fell out of a two-story building 
while drinking.  He reportedly was not hospitalized but was 
treated with painkillers.  At the time of the examination, 
the veteran's complaints included low back pain.  An X-ray of 
the lumbar spine revealed very mild degenerative changes.  
The diagnoses were early degenerative joint disease of the 
lumbar spine and suspected early degenerative changes of the 
cervical spine.  

In a statement dated in November 1995, the veteran reported 
that he had aggravated a back injury when he fell from a 
guard tower while stationed in Germany.  He wrote that the 
Sergeant of the Guard had informed him that he should not 
report the accident until the next day but the accident was 
never reported.  

The transcript of a February 1996 RO hearing reveals the 
veteran testified he was given an early discharge from active 
duty due to his constant complaints of back pain but that he 
did not have any documented trips to sick call for back pain.   
He indicated that he received post-service treatment for back 
pain and that he would obtain the records of such treatment.  
He testified he experienced back pain after lifting heavy 
objects, for which he was given medication but not a back 
brace.  The veteran's spouse testified that the veteran 
complained of back pain all the time and had to sleep on the 
floor.  

A VA general medical examination was conducted in March 1997.  
The veteran stated that he fell out of a moving pick-up truck 
in 1969 and injured his lumbosacral spine.  He reported that 
he injured his back again in 1973 during active duty, when he 
fell going up the steps of a guard tower.  He informed the 
examiner he sought treatment for his back in 1975 and 1976, 
when he was treated for low back strain.   Current X-rays of 
the lumbar spine revealed mild degenerative disc changes and 
no significant interval change when compared with studies 
conducted in January 1995.  The pertinent diagnoses were 
degenerative joint disease of the lumbosacral spine of a 
minimal to moderate degree, very early degenerative joint 
disease of the cervical spine and very mild levoscoliosis of 
the spine.  

The report of a March 1997 VA psychiatric examination reveals 
an Axis III diagnosis of chronic back pain related to a post-
service injury.  It was further noted that the veteran 
reported injuring his back when he fell out of a window in 
Germany while he was drinking.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

The appellant is presumed in sound condition when examined 
for military service, except as to defect, infirmities or 
disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111, (West 1991), 
38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  It is the Secretary's burden to rebut 
the presumption of in-service aggravation.  See Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b);  Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  This means the base line 
against which the Board is to measure any worsening of a 
disability is the veteran's disability as shown in all of his 
medical records, not on the happenstance of whether he was 
symptom-free when he enlisted.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).
Where a veteran served ninety (90) days or more during a 
period of war, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, it shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1999).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  

In Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")" Court held that a claim must 
be accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  For a claim to be well 
grounded, there generally must be (1) a medical diagnosis of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).

The Court has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Clinical evaluation of the veteran's spine was normal at the 
time of a pre-induction examination in September 1972, and he 
was noted to have no disqualifying defects in a December 1972 
notation on that report.  Nevertheless, the Board finds that 
the presumption of soundness in regard to the veteran's low 
back has been rebutted by competent evidence unequivocally 
demonstrating he had a preexisting back disorder of several 
years' duration.  Multiple pre-service medical records 
demonstrate that he had complaints of back pain after falling 
from a pick-up truck in 1966 and that his back was 
symptomatic at about the time he entered service.  In that 
regard, a December 1972 statement from J. L., M.D., reflects 
the opinion that the veteran was not medically cleared for 
induction due to chronic low back pain.  Thus, the Board 
finds clear and unmistakable evidence demonstrating that a 
low back disorder existed before acceptance and enrollment 
into active duty.  

There is no competent evidence of record demonstrating that 
the veteran's low back disorder underwent a permanent 
increase in disability during active duty.  The service 
medical records reveal that during active duty he sought 
treatment for back pain only once, in May 1974.  At that time 
he reported a ten-year history of back pain, described as 
intermittent, poorly localized and non-radiating.  He did not 
report any in-service trauma to his back or relate his 
complaint of back pain to any military duties.  The medical 
record contains no reference to any fall from a building, out 
of a guard tower or the like.  In any event, examination 
revealed essentially negative findings, including no 
tenderness, deformity, spasm, or neurological symptoms.  
Additionally, clinical evaluation of the spine was normal at 
the time of the service separation examination, although the 
veteran reported having or having had recurrent back pain.  

There is no medical evidence regarding any back problems from 
the time of the veteran's separation from active duty in July 
1974 until November 1975, at which time he complained of non-
radiating back pain in the paravertebral area, which was 
assessed as back strain.  At that time, flexion was 
accomplished without pain and straight leg raising was 
negative.  Although there are records of medical treatment 
during 1976, the next clinical evidence of a back disorder 
was not until October 1977, when he complained of back pain 
since the previous day.   

In support of his claim, the veteran has variously alleged 
that during service he fell out of a two story building while 
drinking, that he fell from a guard tower, and that he fell 
while going up the steps of a guard tower.  None of these 
alleged incidents is documented and there is no competent 
evidence or opinion linking a current back disability to any 
such incidents.  The clinical evidence reveals a long history 
of back problems pre-dating service by several years and 
apparently caused by a fall from a truck.  There was only one 
documented back complaint during service, with essentially no 
abnormal findings and no reference to any in-service back 
injury.  After service, there were intermittent complaints of 
and treatment for a back pain, with no competent evidence or 
opinion that there was an increase in the back condition due 
to service.  Arthritic changes of the spine and wedging of a 
vertebra were first shown many years after service and there 
is no competent evidence linking them to service in any way.   

The Board notes the veteran's testimony that he was 
discharged from active duty due to his frequent complaints of 
back pain.  However, the objective evidence of record reveals 
that he was discharged due adjustment problems.  A low back 
disorder was not indicated in any way as a reason for the 
veteran's early discharge from active duty.  

As noted above, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

As there is no competent evidence of record demonstrating 
that the pre-existing low back disorder underwent an increase 
in severity during active duty, or that degenerative changes 
were manifested within one year after service or are 
otherwise related to service, the claim is not well grounded.  
The Board finds the claim of entitlement to service 
connection for a low back disorder is not well grounded.  The 
only evidence of aggravation of the veteran's low back 
disorder is his own testimony and allegations.  However, as a 
lay person he is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While he 
is competent to report that his back symptoms increased 
during and after active duty, he is not competent to 
establish that there was a permanent increase in disability 
during service, which is required to show aggravation, or 
that any claimed in-service accident caused or aggravated any 
current back condition.  




The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claims appear to be not well-
grounded.  Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
wherein the Court found a duty to further assist in the 
development of the evidence when the veteran has reported the 
existence of evidence which could serve to render a claim 
well grounded.  The veteran has not identified any available 
evidence not currently of record that would well ground his 
claim.  


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a low back disorder, 
including degenerative joint disease of the lumbar spine, the 
appeal is denied.  



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

